

114 S1317 IS: Lifetime Income Disclosure Act
U.S. Senate
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1317IN THE SENATE OF THE UNITED STATESMay 13, 2015Mr. Isakson (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Employee Retirement Income Security Act of 1974 to require a lifetime income
			 disclosure.
	
 1.Short titleThis Act may be cited as the Lifetime Income Disclosure Act.
		2.Disclosure
			 regarding lifetime income
			(a)In
 generalSubparagraph (B) of section 105(a)(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1025(a)(2)) is amended—
 (1)in clause (i), by striking and at the end;
 (2)in clause (ii), by striking diversification. and inserting diversification, and; and
 (3)by inserting at the end the following:
					
 (iii)the lifetime income disclosure described in subparagraph (D)(i).
						In the
				case of pension benefit statements described in clause (i) of
			 paragraph (1)(A),
				a lifetime income disclosure under clause (iii) of this
			 subparagraph shall be required to be included in only one pension benefit
			 statement during
			 any one
				12-month
				period..
				(b)Lifetime
 incomeParagraph (2) of section 105(a) of such Act (29 U.S.C. 1025(a)) is amended by adding at the end the following new subparagraph:
				
					(D)Lifetime income
				disclosure
						(i)In
				general
 (I)DisclosureA lifetime income disclosure shall set forth the lifetime income stream equivalent of the total benefits accrued with respect to the participant or beneficiary.
							(II)Lifetime
 income stream equivalent of the total benefits accruedFor purposes of this subparagraph, the term lifetime income stream equivalent of the total benefits accrued means the amount of monthly payments the participant or beneficiary would receive if the total accrued benefits of such participant or beneficiary were used to provide lifetime income streams described in subclause (III), based on assumptions specified in rules prescribed by the Secretary.
							(III)Lifetime
 income streamsThe lifetime income streams described in this subclause are a qualified joint and survivor annuity (as defined in section 205(d)), based on assumptions specified in rules prescribed by the Secretary, including the assumption that the participant or beneficiary has a spouse of equal age, and a single life annuity. Such lifetime income streams may have a term certain or other features to the extent permitted under rules prescribed by the Secretary.
							(ii)Model
 disclosureNot later than 1 year after the date of the enactment of the Lifetime Income Disclosure Act, the Secretary shall issue a model lifetime income disclosure, written in a manner so as to be understood by the average plan participant, that—
 (I)explains that the lifetime income stream equivalent is only provided as an illustration;
 (II)explains that the actual payments under the lifetime income stream described in clause (i)(III) that may be purchased with the total benefits accrued will depend on numerous factors and may vary substantially from the lifetime income stream equivalent in the disclosures;
 (III)explains the assumptions upon which the lifetime income stream equivalent was determined; and
 (IV)provides such other similar explanations as the Secretary considers appropriate.
							(iii)Assumptions
 and rulesNot later than 1 year after the date of the enactment of the Lifetime Income Disclosure Act, the Secretary shall—
 (I)prescribe assumptions that administrators of individual account plans may use in converting total accrued benefits into lifetime income stream equivalents for purposes of this subparagraph; and
 (II)issue interim final rules under clause (i).
							In
				prescribing assumptions under subclause (I), the Secretary may
			 prescribe a
				single set of specific assumptions (in which case the Secretary may
			 issue
				tables or factors that facilitate such conversions), or ranges of
			 permissible
				assumptions. To the extent that an accrued benefit is or may be
			 invested in a
				lifetime income stream described in clause (i)(III), the
			 assumptions prescribed
				under subclause (I) shall, to the extent appropriate, permit
			 administrators of
				individual account plans to use the amounts payable under such
			 lifetime income
				stream as a lifetime income stream equivalent.(iv)Limitation on
 liabilityNo plan fiduciary, plan sponsor, or other person shall have any liability under this title solely by reason of the provision of lifetime income stream equivalents which are derived in accordance with the assumptions and rules described in clause (iii) and which include the explanations contained in the model lifetime income disclosure described in clause (ii). This clause shall apply without regard to whether the provision of such lifetime income stream equivalent is required by subparagraph (B)(iii).
						(v)Effective
 dateThe requirement in subparagraph (B)(iii) shall apply to pension benefit statements furnished more than 12 months after the latest of the issuance by the Secretary of—
 (I)interim final rules under clause (i);
 (II)the model disclosure under clause (ii); or
 (III)the assumptions under clause (iii)..